DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendment Entry
Applicant's amendment or response filed 12/28/2020 is acknowledged and has been entered.  Claims 3-4, 6, 12-20 and 23 are withdrawn as drawn to non-elected inventions and species.   Accordingly, claims 1-4, 6-7, 10-20, and 23 are pending.  Claims 1-2, 7, and 10-11 are under examination.
Priority
Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No. PCT/JP2014/079125, filed 10/31/2014.  Acknowledgement is also made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No(s).   JP2013-226952, filed in Japan (country) on 10/31/2013.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)
Claims 1, 2, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horii et al. (WO 2012132451A1) (US20140030151A1 used as the translation) in view of Linder et al. (US 2009/0075390).
With respect to claim 1, Horii, throughout the reference and especially at [0001], [0016], [0018], and Fig. 1, teaches a detection device that detects the presence of a detection target substance contained in a sample, using surface plasmon resonance.  Horii at [0026] and Fig. 1, teaches that the detection device comprises a holder (base plate 15) that holds a detecting chip (analysis chip 10) and a detecting chip (analysis chip 10).  Horii at [0026] - [0028],  [0031],  [0042] teaches that the detection device comprises a prism 10 (part of chip 10 below metal film 12, which naturally includes a prism in spr); including an incident surface and a film formation surface (e.g. "the bottom surface of the microchannel 11 "), a metal film 12 disposed on the film formation (e.g. a "metal thin film 12 fixed on the bottom).  Horii at [0025], [0026], and Fig. 1 teaches a capturing body (antibodies) disposed on the metal film, and a base body disposed to be flush with a surface of the metal film, the surface being where the capturing body is disposed (that the base body is a continuous part of the chip above the metal film). Horii at [0024]- [0031], and Fig. 1 that the analysis chip comprises a microchannel (e.g. "analysis chip" 10 having a microchannel 11) (i.e. the base body being configured to form, together with the metal film, a liquid reservoir section that reserves a liquid).  
Horii at [0028], [0031], [0040], [0042], and Figs. 1-2 teaches an excitation light irradiation section that emits excitation light toward the incident surface.
Horii at [0011]-[0018], [0026], [0027], [0033], [0044] teaches a heating unit that provides temperature control of the device (i.e. a heating section that heats at least any one of the base body, the prism, and the metal film, in a contact state or a non-contact state) (i.e. the heating section is disposed while avoiding a light path of the excitation light from the excitation light irradiation section to the incident surface.  Horii further teaches and a container for liquid (e.g. as drawn in Fig. 1 above element 13) (i.e. a reagent storage that stores a sample or reagent to be supplied to the liquid reservoir, the reagent storage not being communicated with the liquid reservoir). Horii teaches that the heating section 16, as depicted in Fig. 1 does not come into direct contact with the reagent storage regions discussed above, and teaches that there is a distance between the heating element 16 and the reagent compartment regions, for example, Horii teaches that in Fig. 1 “b” is a distance from the surface of the metal thin film 12 to the 
Horii does not teach that the reagent storage is on the chip.
However, Linder, throughout the reference and especially at [0041], [0044]-[0045], [0057]-[0059], and Fig. 1A, teaches storing reagents in microchannels (one can be reagent storage and one can be a reservoir) that are on the chip so that the reagent is not in fluid communication with the microfluidic system prior to first use and that it simplifies the use of the microfluidic system by the user.  Linder at id. teaches that these channels can later be connected.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have had a reagent storage section on the chip that was not in fluid communication with the reservoir, as taught by Linder, in the device of Horii.
One of ordinary skill in the art would have been motivated to have had a reagent storage section on the chip that was not in fluid communication with the reservoir, as taught by Linder, in the device of Horii, because it simplifies the use of the microfluidic system by the user.
One of ordinary skill in the art would have a reasonable expectation of success, because Linder describes a chip where they are not in fluid communication.
Regarding claim 2, Horii teaches a heating unit that provides temperature control of the device (i.e. the heating section heats at least any one of a top surface, a side surface, and a bottom surface of the base body) (e.g. [0011]-[0018], [0026], [0027], [0033], [0044], Figs. 1, 2 ,heating section 16, 17 indirectly heats a top surface 10a, a side surface, and directly heats a bottom surface 10b of the base body 10)
Regarding claim 10, Horii teaches that the device comprises that a metal film 12 extends to an outer side of the bottom surface of channel 11; heating section 16, 17 heats the metal film .


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horii et al. (WO 2012132451A1) (US20140030151A1 used as the translation) in view of Linder et al. (US 2009/0075390), as applied to claim 1, and further in view of  Suda et al. (US 2007/0209533 A1).
Horii et al. has been discussed supra.  Horii also teaches that the heating section heats the metal film as previously discussed, and that the device element for heating comprises a Peltier device, or the like, or a structure where such a device heats or cools the analysis chip via a heat-transfer member (e.g. [0014]). 

Regarding claim 7, Horii and Linder do not explicitly teach heating by induction. 
However, Suda et al. teaches heat generating devices comprising heating a thin metal by induction heating (e.g. Abstract, [0011]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating element, as taught by Horii, by heating by induction, as taught by Suda, in the device of Horii and Linder.
One of ordinary skill in the art would be motivated to modify the heating element, as taught by Horii, as modified by Linder, by heating by induction, as taught by Suda, because Suda teaches that an induction heater is an effective means to heat a metal thin film (e.g. [0011]) and the steps are conventional and well understood.


Claim(s) 11 is/are rejected under U.S.C. 103(a) as being unpatentable over Horii et al. (WO 2012132451A1) (US20140030151A1 used as the translation)) in view of Linder et al. (US 2009/0075390), as applied to claim 1,  and further in view of Mochizuki et al. (WO 2013/180259 for pagination the attached enclosed translation will be used) and Alexandre et al. (WO 2008/034896 A2).
Horii et al. has been discussed supra.  Horii also teaches: a sample liquid inlet port 13 through which a sample liquid is introduced into the microchannel 11 via a nozzle, or the like (e.g. [0024], Fig. 1) (i.e. the base body includes an injection port for injecting the sample into the liquid reservoir section).  As shown by Fig. 1 and [0014]-[0015], Horii teaches that the sample injection port is part of the base body and therefore in close proximity to it.  Since Horii at id. teaches that the heater heats the base body (including the top surface of the base body and the sample injection port is on the top surface of the base body), the heater will heat the port. 

Horii and Linder do not explicitly teach a “carbon- made sealing seal” and that the seal seals the injection port. However, Mochizuki et al. teaches devices and methods of sealing materials that are heat and wet resistant (e.g. abstract), comprising sealing agents for devices the sealing agents comprising carbons (i.e. carbon-made sealing seal) (e.g. Pg. 6 3rd – 5th ¶s) and that the sealing material is rich in heat resistance and light resistance (e.g. Pg. 6, 2nd 4th ¶s, Pg. 7, 7th ¶).
Alexandre et al.  teaches devices and methods for processing and sealing liquid samples comprising a sealing means, which seals an injection port (e.g. [0032] and [0178] – the device provides sealing means that seal entries, the entries preferably comprising an injection entry port, for controlling the insertion of different solutions into different parts).  With respect to the recitation “the heating section heats the base body by heating the sealing seal,” it is noted that the recitations are drawn to process steps of the functional use of the device. Applicant is respectfully advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In the instant case, although Horii, Mochizuki, and Alexandre do not specifically employ the terminology of the intended use recitations, since the reference teaches a device which meets the structural limitations of the instant claims, the device taught would necessarily be capable of being used in the manner recited in the instant claims, for example the port of Horii and Mochizuki is capable of being heated and being sealed and the device of Alexandre teaches that a sealing means at an injection port provides for controlling the insertion of different solutions (e.g. [0032], [0178]). Moreover, it would be a design choice to move the heater to the injection port to do so.  Also the device of Horii, Mochizuki, and Alexandre are capable of transducing heat to heat or be heated, as Horii teaches a heating unit (e.g. Horii [0011]-[0018], [0026], [0027], [0033], [0044]). In this case, the device of Horii, Linder, Mochizuki, and Alexandre discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was 
It would have been prima facie obvious to one of ordinary skill before the effective filling date of the claimed invention to modify the injection port, as taught by Horii, by adding a seal made of carbon (i.e. carbon-made sealing seal), as taught by Mochizuki, and to have the seal seal the injection port, as taught by Alexandre,  and be in such close proximity to the heating section, in the device of Horii, as modified by Linder.
One of ordinary skill in the art would have been motivated to modify the injection port, as taught by Horii, by adding a seal made of carbon (i.e. carbon-made sealing seal), as taught by Mochizuki, and to have the seal seal the injection port, as taught by Alexandre,  and be in such close proximity to the heating section, in the device of Horii, as modified by Linder, because Mochizuki teaches that sealing agents such as the carbon comprising seals taught have the advantage of having heat resistance, light resistance, and wet resistance and are an effective means to seal devices (e.g. [0078], [0080]) and because Alexandre teaches that having a seal sealing the injection port allows for the advantage of controlling the insertion of different solutions into different parts within the device (e.g. [0032] [0178]) and in accordance with well-known procedures for sealing with a sealing means since the steps are conventional and well understood as shown by those in the field as taught by Mochizuki et al. and Alexandre et al. Moreover, since the heating section heats the whole analysis device including the sample 
One of ordinary skill in the art would have a reasonable expectation of success, because seals were routinely used to cover sample injection ports.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/28/2020, with respect to 112 rejection have been fully considered and are persuasive. 
Applicant’s arguments, see Remarks, filed 12/28/2020, with respect to 103(a) rejection have been fully considered and are not persuasive. Applicant argues that the nozzle will not function for its intended use; however, the nozzle’s function is to store and release reagents, which is the purpose of the microchannel. Moreover, the rejection uses a microchannel instead of relocates a nozzle to the chip. Thus, Applicant’s arguments are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA S GROSSMAN/            Primary Examiner, Art Unit 1641